DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copy of JP 2107-085858 filed April 25, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/000273 filed January 10, 2018.
Response to Restriction Election
Applicant’s election of Group II, claims 7-9, in the reply filed on September 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
	In the claims filed September 7, 2021:
	Claims 1-6 are cancelled.
Claims 10 and 11 are new.
Claims 7-11 are under examination.
Specification Objections
The disclosure is objected to because of the following informalities:
[0003], [0020], [0026], and [0030] “titan” appears to be a typographical error. It appears to refer to the element titanium, which is also denoted as Ti.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP H03-134102 machine translation).
Regarding claim 7, Nishida teaches mixing Fe-Ni-B alloy powder (i.e. metal powder) (abstract) with TiC powder (i.e. reinforcing powder) in a ball mill with polyethylene (i.e. binder) (i.e. a mixing step of mixing metal powder, reinforcing powder, and binder, wherein the metal powder and the reinforcing powder both are mixed in a powder state in the mixing step) then injection molding (i.e. an injection molding step of forming an injection molded body by injection molding of mixed powders) and sintering (i.e. an incinerating step of incinerating the intermediate molded body) (3:24-32) at 1050 to 1300 °C (3:21-24), where the Fe-Ni-B alloy has an average particle diameter of 30 um or less, the TiC powder has an average particle diameter of 0.1 to 5 um (i.e. a maximal grain size of the reinforcing powder is 0.2 (i.e. 5/30) or less of a maximal grain size of the metal powder) (abstract, 2:37-42, 3:10-12), and the TiC has good wettability with the liquid phase and low solubility such that it is effective in preventing the growth coarsening of crystal grains and at the same time being effective in densification (i.e. the reinforcing powder includes a reinforcing substance) (3:3-6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Nishida teaches a binder of polyethylene (3:24-32), which has a melting point of approximately 110°C. Nishida also teaches sintering at 1050 to 1300°C (3:21-24). Therefore, after injection molding and before sintering a degreasing step of removing the binder from the injection molded body and forming 
Regarding claim 8, Nishida teaches the Fe-Ni-B alloy has an average particle diameter of 30 um or less, the TiC powder has an average particle diameter of 0.1 to 5 um (i.e. a maximal grain size of the reinforce powder is 0.2 (i.e. 5/30) or less of a maximal grain size of the metal powder) (abstract, 2:37-42, 3:10-12). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Nishida teaches Fe-Ni-B alloy powder (abstract, 2:27-37) and a mixing ratio of the TiC powder of 0.01 to 1.5 parts (3:12-15). This reads on determining a carbon concentration of the metal powder, which is 0, on a basis of a mass of the reinforcing powder to be mixed because the amount of TiC powder relative to the Fe-Ni-B alloy powder is controlled.
Regarding claim 11, Nishida teaches the mixing ratio of the TiC powder is 0.01 to 1.5 parts (i.e. 10 to 1500 parts of reinforcing powder to 1000 parts of metal powder) (3:12-15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0074399).
Regarding claim 7, Kim teaches a method of manufacturing a lightweight piston pin ([0002]) using a base metal powder comprising Cr, C, and Fe (i.e. metal powder) ([0011], [0040]) with a particle size of 1 to 10 um, TiC powder (i.e. reinforcing powder includes a reinforcing substance) with a particle size of 0.5 to 5 um, and a binder ([0012], [0043]) that is mixed (i.e. a mixing step wherein the metal powder and the reinforcing powder both are mixed in a powder state) in a weight ratio of 78-82:18-22 metal powder:TiC ([0013]), metal powder injection molded (MIM) (i.e. an injection molding step of forming an injection molded body by injection molding of mixed powders), degreased to remove the binder (i.e. a degreasing step of removing the binder from the injection molded body and forming an intermediate molded body), and sintered (i.e. an incinerating step of incinerating the intermediate molded body) ([0011], [0014]-[0016], [0044]-[0046]). Kim teaches a metal powder particle size of 1 to 10 um and a TiC powder particle size of 0.5 to 5 um ([0012], [0043]). The maximal grain size of a powder is at most the particle size. This reads on a maximal grain size of reinforcing powder of 0.5 to 5 um being larger than 1/100 (i.e. 1/100 to 10/100, 0.01 to 0.1) of a maximal grain size of the metal powder. Further, the ratio of the TiC powder particle size to the metal powder particle size is 0.05 to 5 (i.e. 0.5/10 to 5/1). 1/100 is 0.01. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Kim teaches a metal powder particle size of 1 to 10 um and a TiC powder particle size of 0.5 to 5 um ([0012], [0043]). The ratio of the TiC powder particle size to the metal powder particle size is 0.05 to 5 (i.e. 0.5/10 to 5/1). 1/5 is 0.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Kim teaches metal powder comprising Cr, C, and Fe ([0011], [0040]) with 1.4 to 1.6% C ([0019], [0041]) and a weight ratio of 78-82:18-22 metal powder:TiC ([0013], [0043]). Kim teaches a ratio of metal powder to TiC ([0013], [0043]), such that the concentration of the metal powder is determined on a basis of a mass of the reinforcing powder to be mixed. Kim further teaches an amount of C in the metal powder ([0011], [0019], [0040], [0041]), such that controlling the ratio of the metal powder to TiC ([0013], [0043]) also determines a carbon concentration of metal powder on a basis of a mass of the reinforcing powder to be mixed. 
Regarding claim 10, Kim teaches metal powder with 1.4 to 1.6% C ([0019], [0041]) and a weight ratio of 78-82:18-22 metal powder:TiC ([0013], [0043]). TiC is about 20% C (i.e. 12.011/(12.011+47.867). At a ratio of metal powder to TiC of 78:22 the amount of carbon from the metal powder is about 20% (i.e. (1.4*0.78)/(1.4*0.78+20*0.22)). At a ratio of metal powder to TiC of 82:18 the amount of carbon from the metal powder is about 27% (i.e. (1.6/.82)/(1.6*.82+20*.18)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US 6,346,133).
Regarding claim 7, Narasimhan teaches a metallurgical powder composition of base metal powder (i.e. metal powder) blended with silicon carbide (i.e. reinforcing powder includes a reinforcing substance) (2:20-32, 3:7-12) and one or more binding agents (i.e. binder) (8:3-9) where the base metal powder has an average particle size of up to about 1,000 um (5:23-31), the silicon carbide has a d90 particle size below about 100 microns (6:31-39), the metal powder is for use in metal injection molding applications (i.e. an injection molding step of forming an injection molded body by injection molding of mixed powders) (5:45-46), and the admixed metal powder and silicon carbide (i.e. a mixing step of mixing metal powder, reinforcing powder, and binder wherein the metal powder and the reinforcing powder are both mixed in a powder state) is compacted under pressure then sintered (i.e. an incinerating step of incinerating the intermediated molded body) (9:1-22). 
Narasimhan teaches a base metal powder average particle size of up to about 1,000 um (5:23-31) and silicon carbide d90 particle size below about 100 microns (6:31-39). Therefore, the maximal grain size ratio of the reinforcing powder to the metal powder is at most 100/1000, 0.1. 1/100 is 0.01. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Narasimhan teaches sintering at a temperature of at least 1175°C (9:9-22) and binding agents that are low melting, solid polymers or waves with a softening point below 200°C (8:40-57). In heating to the sintering temperature the low melting binding agent is removed such that a degreasing step of removing the binder from the injection molded body and forming an intermediate molded body occurs.
Regarding claim 8, Narasimhan teaches a base metal powder average particle size of up to about 1,000 um (5:23-31) and silicon carbide d90 particle size below about 100 microns (6:31-39). Therefore, the maximal grain size ratio of the reinforcing powder to the metal powder is at most 100/1000, 0.1. 1/5 is 0.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Narasimhan teaches the amount of silicon carbide in the metallurgical powder composition ranges from about 0.05 to 7.5 percent by weight (6:6-24) and that the metal powder is Fe and/or Ni-based, with example compositions that include C, such as, but not limited to, ANCOR® series 303L, 304L, 316L, 410L, etc. (2:20-25, 3:32-67, 4:all, 5:1-60). Since Narasimhan teaches C in the metal powder and controlling the amount of silicon carbide, then a step of determining a carbon concentration of the metal powder on a basis of a mass of the reinforcing powder to be mixed naturally flows from these teachings.
Regarding claim 10, Narasimhan teaches silicon carbide of about 0.05 to 7.5 percent by weight, which has a carbon content of about 0.015 to 2.2 percent by weight (6:6-24) and that the metal powder is Fe and/or Ni-based, with example compositions that include C, such as, but not limited to, ANCOR® series 303L, 304L, 316L, 410L, etc. (2:20-25, 3:32-67, 4:all, 5:1-60). For example metal powder of 316L includes 0.03 wt% C max. For a metal powder of 92.5 to 99.95, the max C content is about 0.03. Therefore the amount of carbon of the metal powder is about 1 to 67% (i.e. 0.03/(0.03+0.015) to (0.03/(0.03+2.2)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Narasimhan teaches silicon carbide of about 0.05 to 7.5 percent by weight (6:6-24). A reinforcing powder of 1/1000 to 50/1000 is 0.001 to 0.05, such that the teachings of Narasimhan overlap with those claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735               


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735